                  State of Wisconsin
                  Department of Health Services
                  Tony Evers, Governor
                  Andrea Palm, Secreta1y


                                       EMERGENCY ORDER #12
                                       SAFER AT HOME ORDER


            WHEREAS, in December, 2019, a novel strain of the coronavirus was
      detected, now named COVID-19, and it has spread throughout the world,
      including every state in the United States;

            WHEREAS, on January 30, 2020, the World Health Organization
      declared COVID-19 to be a Public Health Emergency of International Concern;

            WHEREAS, on March 12, 2020, Governor Tony Evers declared a public
      health emergency to direct all resources needed to respond to and contain
      COVID-19 in Wisconsin;

            WHEREAS, Governor Evers designated the Department of Health
      Services as the lead agency to respond to the emergency and directed the
      Department to take all necessary and appropriate measures to prevent and
      respond to incidents of COVID-19 in Wisconsin;

           WHEREAS, on March 13, 2020, President Donald Trump proclaimed a
      National Emergency concerning COVID-19;

            WHEREAS, as of March 23, 2020, 332,930 people around the world have
      tested positive for COVID-19, including 33,404 in the United States and 416 in
      Wisconsin;

             WHEREAS, as of March 23, 2020, within the past 72 hours, positive
      COVID-19 cases have risen in the United States from 15,219 to 33,404 (119%
      increase) and have risen in Wisconsin from 206 to 416 (102% increase). Five
      Wisconsinites have passed away as a result of COVID-19. Public health officials
      estimate that the actual number of Wisconsinites infected with COVID-19 is
      significantly higher and likely present in every county in the state;

           WHEREAS, at the current growth in the number of people infected, the
      number of people needing medical care due to COVID-19 will significantly
      exceed the amount of available healthcare resources;

            WHEREAS, the entire State of Wisconsin - including residents,
      businesses, community organizations, and government- need to take all
      possible actions to reduce further spread of COVID-19 to save lives;
EXHIBIT
          1 West Wilson Street • Post Office Box 7850 • Madison, W1 53707-7850 • Telephone 608-266-9622 •
  5                     Protecting mu/ promoting
                                                www.dhs.wisconsin.gov
                                                 the health and safety of the1people
              Case 2:20-cv-00620-JPS Filed            04/24/20      Page       of 16of Wisconsin
                                                                                       Document 27-1
      WHEREAS, social distancing - the practice of keeping at least six feet
apart from others and avoiding direct physical contact - is the only effective
means of slowing the rate of infection. Despite prior emergency orders banning
mass gatherings, the rates of infection continue to drastically increase,
necessitating additional measures to slow the rate of infection and save lives;
and

      WHEREAS, this is a critical moment in Wisconsin and we must all do
our part to cease non-essential travel, business, and social interactions;

   NOW THEREFORE, under the authority of Wis. Stat. § 252.02(3) and (6)
and all powers vested in me through Executive Order #72, and at the direction
of Governor Tony Evers, I, Andrea Palm, Secretary-designee of the Wisconsin
Department of Health Services, order the following:

   1.   Stay at home or place of residence. All individuals present within the
        State of Wisconsin are ordered to stay at home or at their place of
        residence, with exceptions outlined below. To the extent individuals are
        using shared or outdoor spaces other than their home or residence,
        they must at all times as reasonably possible maintain social distancing
        of at least six (6) feet from any other person consistent with Social
        Distancing Requirements as defined below, except that they do not need
        to maintain social distancing between family members in a single living
        unit or household members. All persons may leave their homes or
        residences only for the following functions as are defined in this Order:

             a. Essential Activities (defined in section 11);
             b. Essential Governmental Functions (defined in section 12);
             c. To operate Essential Businesses and Operations (defined in
                section 13);
             d. To perform non-essential Minimum Basic Operations (defined
                in section 14);
             e. Essential Travel (defined in section 15); and
             f. Special Situations (defined in section 8, 9, and 10).

         Individuals experiencing homelessness are exempt from this Section,
         but are strongly urged to obtain shelter. Governmental and other
         entities are strongly urged to make such shelter available as soon as
         possible to the maximum extent practicable and to follow the Wisconsin
         Department of Health Services (DHS) and the U.S. Centers for Disease
         Control and Prevention (CDC) guidance on COVID-19 risk mitigation
         practices.

         Individuals whose homes or residences are unsafe or become unsafe,
         such as victims of domestic violence, are permitted and urged to leave
                                        2


        Case 2:20-cv-00620-JPS Filed 04/24/20 Page 2 of 16 Document 27-1
     their home and stay at a safe alternative location. For purposes of this
     Order, homes or residences include hotels, motels, shared rental units,
     dormitories, shelters, and similar facilities.

2.   Non-essential business and operations must cease. All for-profit and
     non-profit businesses with a facility in Wisconsin, except Essential
     Businesses and Operations as defined below, are required to cease all
     activities at facilities located within Wisconsin, except:

          a. Minimum Basic Operations, as defined below, and
          b. Any operations consisting exclusively of employees or
             contractors performing activities at their own home or
             residences (i.e., working from home).

     All businesses, including Essential Businesses and Operations, shall, to
     the greatest extent possible, use technology to avoid meeting in person,
     including virtual meetings, teleconference, and remote work (i.e., work
     from home). Businesses may not engage in door-to-door solicitation,
     regardless of its purpose or status as an Essential Business or
     Operation.

     All Essential Businesses and Operations are encouraged to remain
     open. To the greatest extent feasible, Essential Businesses and
     Operations shall comply with Social Distancing Requirements as
     defined in this Order; in doing so, Essential Businesses and Operations
     shall, to the greatest extent possible, ensure that both employees and
     members of the public are maintaining six-foot social distancing,
     including but not limited to when any customers are standing in line.

3.    Prohibited activities. All public and private gatherings of any number
      of people that are not part of a single household or living unit are
      prohibited, except for the limited purposes expressly permitted in this
      Order. Nothing in this Order prohibits the gathering of members of a
      single household or living unit. Landlords or rental property managers
      shall avoid entering leased residential premises unless emergency
      maintenance is required.

4.    Closures. All of the following facilities shall be closed:

           a. Public and private K-12 schools and public libraries. Except
              for facilitating distance learning or virtual learning, public and
              private K-12 schools are closed for pupil instruction and
              extracurricular activities. Libraries shall close for all in-person
              services, but may continue to provide on-line services and
              programming. Schools and public libraries may be used for
              Essential Government Functions and food distribution. This
                                        3

     Case 2:20-cv-00620-JPS Filed 04/24/20 Page 3 of 16 Document 27-1
               section does not apply to facilities operated by the Wisconsin
               Department of Corrections or the Department of Military Affairs
               including the Challenge Academy.

            b. Places of public amusement and activity. Whether indoors or
               outdoors, including but not limited to amusement parks,
               carnivals, water parks, licensed public or private swimming
               pools, splash pads, aquariums, zoos, museums, arcades, fairs,
               children's play centers, playgrounds, funplexes, theme parks,
               bowling alleys, movie and other theaters, concert and music
               halls, country clubs, social clubs, and gyms and fitness centers.

            c. Salons and spas. This includes, but is not limited to, hair
               salons, barber shops, nail salons, day spas, electrolysis
               providers, waxing salons, eyebrow-care establishments, tattoo
               parlors, body art establishments, and tanning facilities.

  5.    Prohibited and permitted travel. All forms of travel are prohibited,
        except for Essential Travel as defined in this Order. Individuals riding
        on public transit must comply with Social Distancing Requirements to
        the greatest extent possible.

  6.    Follow DHS and CDC guidelines. When taking any action permitted
        under this Order, all individuals, organizations, government bodies, and
        any other permitted group of individuals shall, to the extent possible,
        follow DHS guidelines located here:
        https://www.dhs.wisconsin.gov/ covid-19 /index.htm.

        All Essential Businesses and Operations and all businesses performing
        Minimum Basic Operations shall comply with DHS guidelines for
        businesses located here: https://www.dhs.wisconsin.gov/ covid-
        19 / employers.htm.

  7.    Elderly people and those who are vulnerable as a result of
        underlying health conditions should take additional precautions.
        People at high risk of severe illness from COVID-19 and people who are
        sick are urged to stay in their home or residence to the extent possible
        except as necessary to seek medical care. Nothing in this Order
        prevents DHS and local health officials from issuing and enforcing
        isolation and quarantine orders pursuant to Wis. Stat. ch. 252 and
        local ordinances.

SPECIAL SITUATIONS




                                         4

       Case 2:20-cv-00620-JPS Filed 04/24/20 Page 4 of 16 Document 27-1
8.   Healthcare and Public Health Operations. For purposes of this Order,
     individuals may leave their residence to work for or obtain services at
     any Healthcare and Public Health Operations.

      Healthcare and Public Health Operations includes, but is not limited to:
      hospitals; medical facilities; clinics; ambulatory surgery centers for
      response to urgent health issues or related COVID-19 activities;
      manufacturers, technicians, logistics, and warehouse operators and
      distributors of medical equipment, personal protective equipment (PPE),
      medical gases, pharmaceuticals, blood and blood products, vaccines,
      testing materials, laboratory supplies, cleaning, sanitizing disinfecting
      or sterilization supplies, and tissue and paper towel products; dental
      offices; pharmacies; public health entities, including those that
      compile, model, analyze, and communicate public health information;
      pharmaceutical, pharmacy, medical device and equipment, and
      biotechnology companies (including operations, research and
      development, manufacture, and supply chain); healthcare information
      technology companies; organizations collecting blood, platelets, plasma,
      and other necessary materials; obstetricians, gynecologists, and
      midwife practices; eye care centers, including those that sell glasses
      and contact lenses; home health agencies and providers; mental health
      and substance abuse providers; detoxification and alcohol or drug
      treatment programs and facilities; syringe access programs, and
      naloxone distribution programs; other healthcare facilities and
      suppliers and providers of any related or any ancillary healthcare
      services; entities that transport and dispose of medical materials and
      remains; personal care agencies; hospices; allied health providers;
      acupuncturists; massage therapists; chiropractors; and adult family
      homes.

      Specifically included in Healthcare and Public Health Operations are
      manufacturers, technicians, logistics, and warehouse operators and
      distributors of medical equipment, personal protective equipment (PPE),
      medical gases, pharmaceuticals, blood and blood products, vaccines,
      testing materials, laboratory supplies, cleaning, sanitizing disinfecting
      or sterilization supplies, and tissue and paper towel products.

      Healthcare and Public Health Operations also includes veterinary care
      and all healthcare services provided to animals. Non-essential
      veterinary care should be avoided.

      Cafeterias and food service in health care facilities may remain open for
      staff and authorized visitors only, subject to the following restrictions:

            a. Self-service operations of salad bars, beverages stations, and
               buffets are prohibited.
                                      5

     Case 2:20-cv-00620-JPS Filed 04/24/20 Page 5 of 16 Document 27-1
            b. Customers are prohibited from self-dispensing any
               unpackaged food or beverage.
            c. Customers and staff shall comply with Social Distancing
               Requirements, including in seating areas and lines.

     Healthcare and Public Health Operations shall be broadly construed to
     avoid any impediments to the delivery of healthcare, broadly defined.
     Healthcare and Public Health Operations does not include fitness and
     exercise gyms, hair salons, barber shops, nail salons, day spas,
     electrolysis providers, tattoo parlors, body art establishments, tanning
     facilities, and similar facilities.

9.   Human Service Operations. For purposes of this Order, individuals
     may leave their residence to work for or obtain services at any state,
     institutional, or community-based setting providing human services to
     the public.

      Human Service Operations includes, but is not limited to: long-term
      care and assisted living facilities, as long as the facility follows all
      current DHS Recommendations for Prevention of COVID-19 in Long-
      Term Facilities and Assisted Living Facilities and all applicable U.S.
      Centers for Disease Control Recommendations; residential settings and
      shelters for adults, seniors, children, victims of domestic abuse, people
      with disabilities, people with substance use disorders, or mental illness;
      transitional facilities; home-based settings to provide services to
      individuals with physical, intellectual, or developmental disabilities,
      seniors, adults, or children; adult day care, adult day services, and
      supportive home care; field offices that provide and help to determine
      eligibility for basic needs including food, cash assistance, medical
      coverage, vocational services, or rehabilitation services; developmental
      centers; adoption agencies; businesses that provide food, shelter, social
      services, or other necessities of life for economically disadvantaged
      individuals, individuals with physical, intellectual, or developmental
      disabilities, or otherwise needy individuals.

      Human Services Operations shall be construed broadly to avoid any
      impacts to the delivery of human services, broadly defined.

10. Essential Infrastructure. For purposes of this Order, individuals may
    leave their residence to provide any services or perform any work
    necessary to offer, provide, operate, maintain, and repair Essential
    Infrastructure.

      Essential Infrastructure includes, but is not limited to: food production,
      distribution, fulfillment centers, storage facilities, marinas, and sales;
      construction (including, but not limited to, construction required in
                                      6

     Case 2:20-cv-00620-JPS Filed 04/24/20 Page 6 of 16 Document 27-1
       response to this public health emergency, hospital construction,
       construction of long-term care and assisted living facilities, public
       works construction, school construction, Essential Business and
       Operations construction, construction necessary for Essential
       Governmental Functions, and housing construction, except that
       optional or aesthetic construction should be avoided); building
       management and maintenance; airport operations; operation and
       maintenance of utilities, including water, sewer, gas, and electric
       (including power generation, distribution, production of raw materials,
       and Wisconsin Department of Natural Resources-certified and
       registered drinking water and wastewater testing laboratories);
       Wisconsin Home Energy Assistance, Low Income Home Energy
       Assistance Program, and Public Benefits Energy Assistance Program
       offices, customer service centers, and public intake centers;
       distribution centers; oil and biofuel refining; roads, highways, railroads,
       and public transportation; ports; cybersecurity operations; flood
       control; solid waste and recycling collection and removal; and internet,
       video, and telecommunications systems (including the provision of
       essential global, national, and local infrastructure for computing
       services, business infrastructure, communications, and web-based
       services).

       Essential Infrastructure shall be construed broadly to avoid any
       impacts to essential infrastructure, broadly defined.

DEFINITIONS
  11. Essential Activities. Individuals may leave their home or residence to
      perform any of the following:

            a. Health and safety. To engage in activities or perform tasks
               essential to their health and safety, or to the health and safety
               of their family or household members, including pets, such as,
               by way of example only and without limitation, obtaining
               medical supplies or medication, seeking emergency services, or
               visiting a health care or behavior health care professional.
               Individuals should rely on telehealth options whenever feasible.

            b. Necessary supplies and services. To obtain necessary services
               or supplies for themselves and their family or household
               members, or to deliver those services or supplies to others, such
               as, by way of example only and without limitation: canned food,
               dry goods, fresh fruits and vegetables, gasoline, propane, pet
               supply, fresh meats, fish, and poultry, and any other household
               consumer products, and products necessary to maintain the
               safety, sanitation, and essential operation of residences.


                                        7

      Case 2:20-cv-00620-JPS Filed 04/24/20 Page 7 of 16 Document 27-1
        c. Outdoor activity. To engage in outdoor activity, including
           visiting public and state parks, provided individuals comply
           with Social Distancing Requirements as defined below. Such
           activities include, by way of example and without limitation,
           walking, biking, hiking, or running. Individuals may not engage
           in team or contact sports such as by way of example and
           without limitation, basketball, ultimate frisbee, soccer, or
           football, as these activities do not comply with Social Distancing
           Requirements. Playgrounds are closed.

        d. Certain types of work. To perform work at Essential
           Businesses or Operations or to otherwise carry out activities
           specifically permitted in this Order, including Minimum Basic
           Operations and obtaining supplies needed to work from home.

         e. Take care of others. To care for a family member, friend, or pet
            in another household, and to transport family members,
            friends, or pets as allowed in this Order.

12. Essential Governmental Functions. Essential Governmental
    Functions means all services provided by the State, tribal, or local
    governments needed to ensure the continuing operation of the
    government body and provide and support the health, safety, and
    welfare of the public. Each government body shall determine its
    Essential Government Function, if any, and identify employees and
    contractors necessary to the performance of those functions.

    For purposes of this Order, all paid or volunteer first responders
    including law enforcement, EMS, and firefighters; first responder
    training academies; building inspectors; emergency management
    personnel; emergency dispatchers; court personnel, jurors and grand
    jurors; corrections personnel; hazardous materials responders; child
    protection and child welfare personnel; housing and shelter personnel;
    National Guard and military; and others working for or to support
    Essential Businesses and Operations are categorically exempt from this
    Order.

    This section does not limit the ability or authority of the Wisconsin
    Supreme Court to use its constitutional supervisory authority over
    lower courts to limit or adjust court functions in response to the Public
    Health Emergency. This section does not limit the ability or authority of
    the Wisconsin Legislature to meet or conduct business.

    Government bodies should continue to follow the Wisconsin
    Department of Justice's Office of Open Government guidance regarding

                                    8

   Case 2:20-cv-00620-JPS Filed 04/24/20 Page 8 of 16 Document 27-1
    holding government meetings, and should consult directly with that
    office regarding specific open meetings questions . The guidance is
    available here: https: //www.doj.state.wi.us/news-releases/ office-open-
    government-advisory-additional-information-regarding-covid-19-and-
    open . Government bodies with additional questions about open
    meetings requirements should consult with the Wisconsin Department
    of Justice's Office of Open Government.

13. Essential Businesses and Operations. All entities described in this
    section shall meet Social Distancing Requirements between all
    individuals on the premises to the extent possible. Essential Businesses
    and Operations shall, to the greatest extent possible, use technology to
    avoid meeting in person, including virtual meetings, teleconference, and
    remote work (i.e., work from home). For the purposes of this Order,
    Essential Businesses and Operations means Healthcare and Public
    Health Operations, Human Services Operations, Essential
    Infrastructure, and Essential Governmental Functions, and the
    following:

         a. CISA List. Any business or worker identified in the U.S.
            Department of Homeland Security, Cybersecurity &
            Infrastructure Security Agency (CISA), Memorandum on
            Identification of Essential Critical Infrastructure Workers During
            COVID-19 Response, updated March 23, 2020, and any
            subsequent versions of this Memorandum.

         b. Stores that sell groceries and medicine. Grocery stores,
            bakeries, pharmacies, farm and produce stands, supermarkets,
            food banks and food pantries, convenience stores, and other
            establishments engaged in the retail sale of groceries, canned
            food, dry goods, frozen foods, fresh fruits and vegetables, pet
            supply, fresh meats, fish, poultry, prepared food, alcoholic and
            non-alcoholic beverages, and any other household consumer
            products (such as cleaning and personal care products). Such
            establishments shall:

                1. Close all seating intended for consuming food.
               11. Cease any self-service operations of salad bars, beverage
                   stations, and buffets.
              111. Except for grocery stores, prohibit customers from self-
                   dispensing all unpackaged food.
              1v. Abide by Social Distancing Requirements.

            This section should not be interpreted to provide an exemption
            for businesses engaged in the sale of food or beverage ancillary

                                     9

   Case 2:20-cv-00620-JPS Filed 04/24/20 Page 9 of 16 Document 27-1
         to its primary purpose, such as those businesses required to
         close under Section 4 who also may engage in some food or
         beverage sales.

      c. Food and beverage production, transport, and agriculture.
         Food and beverage manufacturing, production, processing,
         transportation, and cultivation; farming, livestock, fishing,
         baking, and other production agriculture, including cultivation,
         marketing, production, and distribution of animals and goods
         for consumption; businesses that provide food, shelter, and
         other necessities of life for animals, including animal shelters,
         boarding, rescues, kennels, and adopting facilities; farm and
         agriculture equipment, supplies, and repair services.

      d. Restaurants. Restaurants shall close, except as follows:

             1. Restaurants may remain open for food take-out or
                delivery service only.
            11. Alcohol sales must comply with section 13.e. below.
           111. Customers may enter the above establishments only for
                the purpose of ordering, pick up, and paying for food or
                beverage or both.
           1v. No seating may be provided.
            v. Food and drink may not be consumed on premises, either
                indoors or outdoors.
           v1. Establishments shall meet Social Distancing
                Requirements between all individuals on the premises to
                the extent possible.
           vu. Cease any self-service operations of salad bars, beverage
                stations, and buffets.
          vm. Customers are prohibited from self-dispensing any
                unpackaged food or beverage.

      e. Bars. This includes breweries, brewpubs, wineries, distilleries,
         and alcohol beverage retailers. Such establishments shall close,
         except as follows:

             1. Carryout sales of alcohol beverages and food are allowed,
                if permitted by state law and municipal ordinance.
            11. Delivery of alcohol beverages to retail customers is
                prohibited.
           111. Wineries holding direct wine shippers' permits may make
                deliveries of wine in accordance with their permit.




                                 10

Case 2:20-cv-00620-JPS Filed 04/24/20 Page 10 of 16 Document 27-1
            1v. Customers may enter the above establishments only for
                the purpose of ordering, pick up, and paying for food or
                beverage or both.
             v. No seating may be provided.
            v1. Food and drink may not be consumed on premises, either
                indoors or outdoors.
           v11. Establishments shall meet Social Distancing
                Requirements between all individuals on the premises to
                the extent possible.
          vm. Self-service operations of salad bars, beverage stations,
                and buffets are prohibited.
            1x. Customers are prohibited from self-dispensing any
                unpackaged food or beverage.

      f. Child care settings. Secretary-designee Andrea Palm's
         Emergency Order #6 remains in effect, with the following
         amendments:

            1. Child care settings shall prioritize care for families as
               follows:

                   1. Tier 1: employees, contractors, and other support
                      staff working in health care;
                   2. Tier 2: employees, contractors, and other staff in
                      vital areas including but not limited to military; long
                      term care; residential care; pharmacies; child care;
                      child welfare; government operations; public safety
                      and critical infrastructure such as sanitation,
                      transportation, utilities, telecommunications;
                      grocery and food services; supply chain operations;
                      and other sectors as determined by the Secretary of
                      the Department of Children and Families.

           11.   Child care settings include all licensed and certified child
                 care providers who may provide care for any age or ages
                 of children up to 13 years of age, unless specially licensed
                 for children with disabilities up to 19 years of age.

      g. Organizations that provide charitable and social services.
         Businesses and religious and secular nonprofit organizations,
         including prevocational group supportive employment, food
         banks and food pantries, when providing food, shelter, and
         social services, and other necessities of life for economically
         disadvantaged or otherwise needy individuals, individuals who
         need assistance as a result of this public health emergency, and
         people with disabilities.
                                   11

Case 2:20-cv-00620-JPS Filed 04/24/20 Page 11 of 16 Document 27-1
     h. Weddings, funerals, and religious entities. Religious facilities,
        entities, groups, and gatherings, and weddings and funerals,
        except that any gathering shall include fewer than 10 people in
        a room or confined space at a time and individuals shall adhere
        to Social Distancing Requirements as much as possible.

      i. Funeral establishments. Funeral establishments, as defined in
         Wis. Stat. § 445.01(6), except that any gathering shall include
         fewer than 10 people in a room or confined space at a time and
         individuals shall adhere to Social Distancing Requirements as
         much as possible.

     j. Media. Newspapers, television, radio, and other media services.

      k. Gas stations and businesses needed for transportation. Gas
         stations; auto and motorcycle supply, repair and sales; boat
         supply, repair, and sales; and bicycle supply, repair, and sales.

      1. Financial institutions and services. Banks, credit unions, and
         other depository or lending institutions; licensed financial
         service providers; insurance services; personnel necessary to
         perform essential functions at broker dealers and investment
         advisor offices.

      m. Hardware and supplies stores. Hardware stores and
         businesses that sell electrical, plumbing, heating, and
         construction material.

      n. Critical trades. Building and Construction Tradesmen and
         Tradeswomen, and other trades including but not limited to
         plumbers, electricians, carpenters, laborers, sheet metal, iron
         workers, masonry, pipe trades, fabricators, finishers,
         exterminators, pesticide application, cleaning and janitorial
         staff for commercial and governmental properties, security staff,
         operating engineers, HVAC, painting, moving and relocation
         services, forestry and arborists, and other service providers who
         provide services that are necessary to maintaining the safety,
         sanitation, and essential operation of residences, Essential
         Activities, Essential Governmental Functions, and Essential
         Businesses and Operations.

      o. Mail, post, shipping, logistics, delivery, and pick-up
         services. Post offices and other businesses that provide
         shipping and delivery services, and businesses that ship or

                                 12

Case 2:20-cv-00620-JPS Filed 04/24/20 Page 12 of 16 Document 27-1
        deliver groceries, food, beverages, goods or services to end users
        or through commercial channels.

     p. Laundry services. Laundromats, dry cleaners, industrial
        laundry services, and laundry service providers.

      q. Supplies to work from home. Businesses that sell,
         manufacture, or supply products needed for people to work
         from home.

      r. Supplies for Essential Businesses and Operations and
         Essential Governmental Functions. Businesses that sell,
         manufacture, or supply other Essential Businesses and
         Operations and Essential Governmental Functions with the
         support or supplies necessary to operate, including computers;
         audio and video electronics; household appliances; IT and
         telecommunication equipment; hardware; paint; flat glass;
         electrical, plumbing, and heating materials; construction
         materials and equipment; sanitary equipment; personal hygiene
         products; food, food additives, ingredients, and components;
         medical and orthopedic equipment; firearm and ammunition
         suppliers and retailers for purposes of safety and security;
         optics and photography equipment; diagnostic; food and
         beverages; chemicals; paper and paper products; soaps and
         detergents.

      s. Transportation. Airlines, taxis, transportation network
         providers (such as Uber and Lyft), vehicle rental services,
         paratransit, and other private, public, and commercial
         transportation and logistics providers necessary for Essential
         Activities and other purposes expressly authorized in this
         Order.

      t. Home-based care and services. Home-based care for seniors,
         adults, children, and/ or people with disabilities, substance use
         disorders, and/ or mental illness, including caregivers or
         nannies who may travel to the child's home to provide care, and
         other in-home services including meal delivery.

      u. Professional services. Professional services, such as legal or
         accounting services, insurance services, real estate services
         (including appraisal, home inspection, and title services). These
         services shall, to the greatest extent possible, use technology to
         avoid meeting in person, including virtual meetings,
         teleconference, and remote work (i.e., work from home).


                                 13

Case 2:20-cv-00620-JPS Filed 04/24/20 Page 13 of 16 Document 27-1
     v. Manufacture, distribution, and supply chain for critical
        products and industries. Manufacturing companies,
        distributors, and supply chain companies producing and
        supplying essential products and services in and for industries
        such as pharmaceutical, technology, biotechnology, healthcare,
        chemicals and sanitation, waste pickup and disposal,
        agriculture, food and beverage, transportation, energy, steel and
        steel products, petroleum and fuel, mining, construction,
        national defense, communications, and products used by other
        Essential Governmental Functions and Essential Businesses
        and Operations.

      w. Critical labor union functions. Essential activities include the
         administration of health and welfare funds and personnel
         checking on the well-being and safety of members providing
         services in Essential Business and Operations, provided the
         checks are done by telephone or remotely where possible.

      x. Hotels and motels. Hotels and motels, except that such
         establishments shall:

             1.   Comply with requirements of 12.b, 12.d. and 12.e.
            11.   Close swimming pools, hot tubs, and exercise facilities.
           111.   Prohibit guests from congregating in lobbies or other
                  common areas, including providing adequate space to
                  adhere to Social Distancing Requirements while queuing
                  for front desk services.

      y. Higher educational inst it ut ions. Higher educational
         institutions, for purposes of facilitating distance learning,
         performing critical research, or performing essential functions
         as determined by the institution.

      z. WEDC designated businesses. In the exceptional circumstance
         that a business is not listed in this Order as an Essential
         Business or Operations but believes that it should be included
         in that designation, the business should consult the information
         page on the Wisconsin Economic Development Corporation
         (WEDC) web site, here:
         www.wedc.org/essentialbusiness. If a business still believes that
         it does not fall within the meaning of Essential Businesses and
         Operations, it may apply to the Wisconsin Economic
         Development Corporation (WEDC) using the provided form
         requesting designation as such.


                                   14

Case 2:20-cv-00620-JPS Filed 04/24/20 Page 14 of 16 Document 27-1
14. Minimum Basic Operations. For the purposes of this Order, Minimum
    Basic Operations include the following, provided that employees comply
    with Social Distancing Requirements, to the extent possible, while
    carrying out such operations:

        a. The minimum necessary activities to maintain the value of the
           business's inventory, preserve the condition of the business's
           physical plant and equipment, ensure security, process payroll
           and employee benefits, or for related functions, including where
           these functions are outsourced to other entities.

        b. The minimum necessary activities to facilitate employees of the
           business being able to continue to work remotely from their
           residences.

15. Essential Travel. Individuals engaged in any Essential Travel must
    comply with Social Distancing Requirements to the extent possible. For
    the purposes of this Order, Essential Travel includes:

         a. Any travel related to the provision of or access to Essential
            Activities, Special Situations, Essential Governmental
            Functions, Essential Businesses and Operations, or Minimum
            Basic Operations.

         b. Travel to care for elderly, minors, dependents, persons with
            disabilities, or other vulnerable persons.

         c. Travel to or from educational institutions for purposes of
            receiving materials for distance learning, for receiving meals, or
            any other related services.

         d. Travel to return to a place of residence from outside the
            jurisdiction.

         e. Travel required by law enforcement or court order, including to
            transport children pursuant to a custody agreement.

         f. Travel required for non-residents to return to their place of
            residence outside Wisconsin. Individuals are strongly
            encouraged to verify that their transportation out of Wisconsin
            remains available and functional prior to commencing such
            travel.

16. Social Distancing Requirements. For purposes of this Order, Social
    Distancing Requirements includes maintaining social distancing of six
    (6) feet between people; washing hands with soap and water for at least
                                    15

  Case 2:20-cv-00620-JPS Filed 04/24/20 Page 15 of 16 Document 27-1
      20 seconds as frequently as possible or using hand sanitizer; covering
      coughs or sneezes (into the sleeve or elbow, not hands); regularly
      cleaning high-touch surfaces; not shaking hands; and following all
      other public health recommendations issued by DHS and the U.S.
      Centers for Disease Control.

ENFORCEMENT

  17. Enforcement. This Order is enforceable by any local law enforcement
      official, including county sheriffs. Violation or obstruction of this Order
      is punishable by up to 30 days imprisonment, or up to $250 fine, or
      both. Wis. Stat. § 252.25.

  18. Severability. If any provision of this Order or its application to any
      person or circumstance is held to be invalid, then the remainder of the
      Order, including the application of such part or provision to other
      persons or circumstances, shall not be affected and shall continue in
      full force and effect. To this end, the provisions of this Order are
      severable.

  19. Supremacy. This Order supersedes any local order that is in conflict
      with this order.

  20. Duration. This Order shall become effective at 8:00 a.m. on Wednesday,
      March 25, 2020 and will remain in effect until 8:00 a.m. on Friday,
    ; April 24, 2020, or until a superseding order is issued.




Secretary-designee
Department of Health Services
State of Wisconsin




                                        16

     Case 2:20-cv-00620-JPS Filed 04/24/20 Page 16 of 16 Document 27-1
